Citation Nr: 1711861	
Decision Date: 04/12/17    Archive Date: 04/19/17

DOCKET NO.  08-11 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with major depressive disorder prior to April 28, 2011.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) prior to April 28, 2011.

3.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance, or at the housebound rate.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Army from September 1965 to August 1968, to include service in Vietnam from March 1966 to March 1967.  His decorations include the Vietnam Service Medal.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  The RO granted service connection for PTSD and assigned a 30 percent evaluation, effective February 15, 2005.

In December 2009, while the Veteran's appeal was pending, the RO increased the rating for PTSD to 50 percent, effective February 15, 2005.  In July 2012, the RO amended the description of the Veteran's service-connected psychiatric disability to include major depressive disorder and further increased the rating to 100 percent, effective April 28, 2011.

In May 2015, the Veteran testified before the undersigned at a Board hearing held at the RO.  A transcript of that hearing has been associated with the record.

This case was previously before the Board in July 2015.  The Board expanded the Veteran's appeal to include the issues of entitlement to a TDIU prior to April 28, 2011, and entitlement to SMC based on the need for regular aid and attendance, or at the housebound rate, pursuant to 38 U.S.C.A. § 1114(l) and (s).  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Akles v. Derwinski, 1 Vet. App. 118 (1991).  

The Board remanded the case to the agency of original jurisdiction (AOJ) for additional development, to include compliance with VA's duties to notify and assist with respect to the expanded issues.  After taking further action, the AOJ denied the matters on appeal and returned the case to the Board.
This appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

For the reasons set forth below, this appeal is again being REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part.

REMAND

When this case was remanded in July 2015, the Board requested, among other things, that the AOJ obtain all outstanding records from the Vet Center in Fresno, California, dated from March 2005 forward.  Unfortunately, the requested development has not been fully completed.

The record reflects that the AOJ wrote the Vet Center in March 2016 and asked for outstanding records dated from March 2005, as requested in the remand.  In so doing, however, the AOJ mailed the letter to an inoperative address.  The U.S. Postal Service returned the letter as undeliverable, and the record does not reflect that the AOJ made any further attempts to obtain the records by re-sending the letter to an alternate address of which it had constructive notice.  See https://www.va.gov/directory/guide/facility.asp?ID=514&dnum=All&stateid=CA&v=1 (reflecting an address of 1320 E. Shaw Ave, Suite 125, Fresno, CA 93710).  Nor did the AOJ notify the Veteran of its lack of success in obtaining the records.  See 38 C.F.R. § 3.159(e)(1).

The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on the appellant, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court has indicated, additionally, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.  Given the Court's holdings on the matter, and the fact that the development sought in this case has not been fully completed, the Board has no choice but to return this case to the AOJ.  38 C.F.R. § 19.9.
As an additional matter, the Board notes that the report of the Veteran's March 2009 VA psychiatric examination is incomplete as it currently appears in VBMS.  This should be corrected, if possible.  Updated records of the Veteran's VA treatment should also be procured.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).

For the reasons stated, this case is REMANDED for the following actions:

1.  Ask the Veteran to provide a release for relevant records of treatment from the Vet Center in Fresno, California, dated since March 2005, and to identify, and provide appropriate releases for, any other care providers who may possess new or additional evidence pertinent to the issues on appeal.  If he provides the necessary release(s), assist him in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159.  Any new or additional (i.e., non-duplicative) evidence received should be associated with the record.  If any of the records sought are not available, the record should be annotated to reflect that fact, and the Veteran and his representative should be notified.

2.  Take all appropriate action to obtain a complete copy of the Veteran's March 2009 VA psychiatric examination.  Efforts to obtain the missing page(s) should be fully documented, and should be discontinued only if it is concluded that the evidence sought does not exist or that further efforts to obtain the evidence would be futile.  38 C.F.R. § 3.159(c)(2).  The evidence procured, if any, should be associated with the record.  If the evidence sought is not available, the record should be annotated to reflect that fact, and the Veteran and his representative should be notified.

3.  Obtain copies of records pertaining to any relevant treatment the Veteran has received through the VAMC in Fresno, California, since May 31, 2016, following the procedures set forth in 38 C.F.R. § 3.159.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the issues on appeal should be readjudicated based on the entirety of the evidence.  If any benefit sought remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These matters must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2016).

